Title: From Thomas Jefferson to Abner Nash, 2 February 1781
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmd. Feby. 2d. 1781.

As it is possible the Enemy may mean to continue in their present position at Portsmouth and thereby shut up all commerce through the bay of Chesapeake, it becomes necessary to make provision in time through some other channel, of Salt, cloathing and coverings for our Southern Army. South Quay presents itself as the most practicable port. We have found it necessary here to permit the exportation of corn on public account to procure Salt for public use. Vessels will therefore be freighted with this article from  South Quay, which as they must of necessity pass through your State, I hope will be permitted to pass freely; indeed could your Excellency give permission to Mr. Ross our commercial agent, to procure part of his loading of Corn in your State, it would save much transportation to us. The returns in salt will be in like manner to South Quay or directly up the Roanoke to the magazines desired to be established by Genrl Greene.
We hope within a short time to complete the equipment of the residue of our regulars (between 4 & 500) and to send them on to Genl. Greene, being determined to permit the body of plunderers in our State to divert as little as possible of our effectual aids from the Southern quarter. We shall oppose them with militia, and send our regulars to join the Southern army.
I have the honor to be with very great Esteem Yr. Excelncs. most Obt. & Mot. Hble Sert.,

T.J.

